ADVISORY BOARD CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of October, 2013 (“Effective Date”), by and between Barry Regenstein
(“Consultant”) and Loton, Corp., a Nevada corporation (“Company”).

 

In consideration of the mutual promises and agreements contained herein, the
parties hereto hereby agree as follows:

 

Section 1.            Advisory Board Consulting Services. During the term of
this Agreement, Consultant shall be a member of and serve on the Company’s
Advisory Board. The Company may, from time to time, request Consultant to advise
management of the Company with respect to various aspects of the Company’s
business. Consultant agrees to provide such advisory services to the Company;
provided that, it does not conflict with any of Consultant’s other business
commitments.

 

Section 2.            Term and Termination. This Agreement shall become
effective on the date first written above and shall continue in full force and
effect for one (1) year or until sooner terminated by either party, with or
without cause, and with or without the giving of any reasons, by giving written
notice thereof to the other party at least ten (10) calendar days before the
termination is to be effective. Each party hereto acknowledges and agrees that
neither party has made any representations or warranties (expressed or implied)
to keep this Agreement in effect for any specified or minimum period of time.

 

Section 3.             Compensation and Expenses. The Company will provide
Consultant with the following compensation and expense reimbursement during the
term of this Agreement:

 

3.1         Stock Grant. Consultant shall receive a grant of 100,000 shares of
the Company’s restricted common stock (“Stock Grant”), which shall vest on the
date that is one year after the date of this Agreement and be subject to a
lock-up of one (1) year from the date of vesting. The Stock Grant will be
evidenced by and subject to the terms and conditions of a separate Notice of
Grant and Restricted Stock Agreement.

 

3.2         Expenses. Any expenses incurred by Consultant at the request of the
Company shall be reimbursed by the Company subject to receipt by the Company of
appropriate documentation.

 



 

 

 

Section 4.            Status. Neither this Agreement, nor any transaction under
or relating to this Agreement, shall be deemed to create an agency, partnership
or joint venture relationship between the parties hereto. Consultant shall not
be an employee of the Company. Consultant is and shall be an independent
contractor. Consultant shall have neither the power nor the authority to
negotiate and/or execute agreements on behalf of the Company, and Consultant
shall not be authorized to bind the Company in any way whatsoever.

 

Section 5.            Proprietary Rights. Consultant acknowledges and agrees
that Consultant has no right to or interest in the work, product, documents,
reports or other materials created by Consultant specifically in connection with
rendering strategic advisory services performed hereunder, nor any right to or
interest in any copyright therein. Nothing contained herein shall prevent
Consultant from performing similar services to other companies. The Company
acknowledges that Consultant renders similar services to other similarly
situated companies.

 

Section 6.            Confidentiality.

 

6.1         Confidential Information Defined. The Company may disclose to
Consultant non-public information to further the performance of this Agreement.
“Confidential Information” means all information (written or oral) disclosed by
the Company, including but not limited to technical, financial and business
information relating to the Company’s products, services, processes, profit or
margin information, finances, customers, suppliers, marketing, and future
business plans. All Confidential Information shall remain the sole property of
the Company, and Consultant shall have no rights to the Confidential
Information. The obligations of Consultant under this Section 6 shall survive
the termination of this Agreement.

 

6.2         Return of Information. At any time during the term of this Agreement
or after the expiration of this Agreement, upon written request by the Company,
Consultant shall return within three (3) business days all originals and copies
thereof of any and all Confidential Information; however Consultant may keep one
copy for his files.

 

6.3         Exceptions.  Notwithstanding the other provisions of this Agreement,
nothing received by Consultant shall be considered to be Confidential
Information of the Company, if (a) it has been rightfully received by Consultant
from a third party without confidentiality limitations; (b) it was known to
Consultant prior to his first receipt thereof, as shown by files or other
back-up documentation existing at the time of initial disclosure; or (c) it is
required to be disclosed in the context of any administrative or judicial
proceeding, provided that prior written notice of such required disclosure and
an opportunity to oppose or limit disclosure is given to the Company.

 

Section 7.            Miscellaneous.

 

7.1         Notices. Any notice or other document to be given hereunder by any
party hereto to any other party hereto shall be in writing and delivered in
person or by courier, electronically by facsimile or sent by any express mail
service, postage or fees prepaid at the following addresses:

 



2

 

 





If to Consultant, to:


 

Barry Regenstein

 

 

If to the Company, to:


 

Loton, Corp.

4751 Wilshire Blvd 3rd Floor

Los Angeles, CA 90010

Attention: Chief Executive Officer

 

or at such other address or number for a party as shall be specified by like
notice. Any notice which is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed (a) on the
day when personally served, including delivery by express mail and overnight
courier, and (b) on the business day of confirmed transmission by
telecommunications device.

 

7.2         Entire Agreement. This Agreement is intended by the parties hereto
to be the final expression of their agreement with respect to the subject matter
hereof and is the complete and exclusive statement of the terms thereof. This
Agreement supersedes and terminates all prior agreements, arrangements and
understandings between or among the Company and Consultant with respect to the
subject matter hereof.

 

7.3         Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

 

7.4         Governing Law. This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed, and governed by and in accordance
with, the laws of the State of California.

 

7.5         Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of Consultant and its
successors.

 

7.6         No Conflicts. Consultant represents and warrants to the Company
that, at all times during the term of this Agreement, Consultant’s performance
of the services contemplated by this Agreement shall not conflict with any
agreement, commitment or obligation on the part of Consultant to any employer or
other third party.

 

7.7         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first written above.

 



  LOTON, CORP.         By: /s/ Robert Ellin     Name: Robert Ellin   Title:
Chief Executive Officer               /s/ Barry Regenstein     Barry Regenstein
 

 

 

 

 

 

 

 

 

 

 



4

